UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6403


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVIN BROWN, a/k/a Deno Badazz,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:16-cr-00123-RMG-5; 2:19-cv-
02205-RMG)


Submitted: October 29, 2021                                       Decided: January 14, 2022


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Devin Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devin Brown seeks to appeal the district court’s order denying his motion to amend

and denying relief on his 28 U.S.C. § 2255 motion. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists could find

the district court’s assessment of the constitutional claims debatable or wrong. See Buck

v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Brown has not made

the requisite showing. We deny Brown’s motions to supplement the record, motions for

transcripts, and motion for production of documents. We further deny Brown’s motion for

a certificate of appealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2